Citation Nr: 0217150	
Decision Date: 11/26/02    Archive Date: 12/04/02

DOCKET NO.  89-07 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for low back 
disability, to include as secondary to service-connected 
right knee disability.  

2.  Entitlement to service connection for left hip 
disability, to include as secondary to service-connected 
right knee disability.  

3.  Entitlement to a rating in excess of 30 percent for 
status post right total knee replacement from April 1, 2000 
to July 17, 2002 for right knee disability.  

4.  Entitlement to a rating in excess of 10 percent for 
depression.  

5.  Whether a substantive appeal with respect to the denial 
of an increased rating for right knee disability in an 
October 1993 rating decision was received in a timely 
manner.  

6.  Entitlement to a total rating based on unemployability 
due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Mississippi State Veterans 
Affairs Board


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran had active service from October 1973 to October 
1974.  
This matter comes to the Board of Veterans' Appeals (the 
Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (the RO) in Jackson, 
Mississippi.  

The procedural history of this case is lengthy and complex.  
The Board believes that it is necessary to explain which 
issues it believes to be in various stages of the appellate 
process, and the current posture of each. 

In an October 1993 rating decision the RO denied the 
veteran's claim of entitlement to service connection for a 
back disability and denied an increased rating for his 
previously service-connected right knee disability.  The 
veteran appealed to the Board.  In a decision in March 1996, 
the Board denied the claim for service connection for the 
veteran's back disability.  The veteran appealed the Board's 
decision to the United States Court of Veterans Appeals [now 
the United States Court of Appeals for Veterans Claims and 
hereinafter "the Court"].   

In a memorandum decision dated in March 1997, the Court 
noted that the veteran's back disability claim had 
previously been denied by the Board in March 1987 and that 
the Board, in its March 1996 decision, failed to address the 
threshold question of whether new and material evidence to 
reopen the claim prior to its adjudication of the claim on 
the merits.  With respect to the claim for an increased 
rating for a right knee disability, in its March 1997 
memorandum decision, the Court noted that the Board had 
failed to address that issue.  The Court vacated and 
remanded the Board's March 1996 decision.  

In a decision dated in February 1998, the Board concluded 
that new and material evidence had been submitted to reopen 
the previously denied claim for service connection for a 
back disability and remanded the issue to the RO for 
additional development and adjudication of that issue on a 
de novo basis.  In a rating decision dated in October 1998, 
the RO denied service connection for the veteran's back 
disability and issued supplemental statements of the case as 
to that issue in October 1998, November 1999, May 2002 and 
June 2002.  The veteran continued his appeal, and the claim 
is again before the Board for appellate consideration.  

In February 1998, the Board also remanded for RO 
consideration the issue of whether a substantive appeal of 
the October 1993 denial of an increased rating for right 
knee disability had been received in a timely manner.  In a 
letter dated in December 1999, the RO notified the veteran 
that it had determined that a timely substantive appeal had 
not been received with respect to its decision of October 
1993 denying and increased rating for his right knee 
disability.  The Board will address this matter in the 
REMAND section.  

In a rating decision dated in June 1999, the RO granted 
service connection for depression secondary to the veteran's 
service-connected right knee disability and assigned a 10 
percent rating.  In the same rating decision, the RO denied 
service connection for a left hip disability and denied 
entitlement to a total rating based on individual 
unemployability due to service-connected disabilities 
(TDIU).  The RO also notified the veteran that it proposed 
to reduce to 30 percent the 100 schedular rating that had 
been assigned for his right total knee replacement.  In a 
letter dated in October 1999, the RO notified the veteran of 
those determinations, provided him a copy of the June 1999 
rating decision and notified him of his appellate rights.  
In a rating decision dated in December 1999, the RO 
considered additional evidence and again denied the 
veteran's TDIU claim, and provided him a notice letter, a 
copy of the rating decision and informed him of his 
appellate rights.  The veteran has perfected his appeal as 
to the TDIU issue.  The Board will defer consideration of 
this issue until after the RO has completed the actions 
requested in the remand that follows this decision.  

The veteran testified at a hearing before a hearing officer 
at the RO in April 2000.  At the hearing the veteran 
submitted a written statement that the Board construes as a 
notice of disagreement with the June 1999 denial of service 
connection for the left hip disability and with the initial 
rating of 10 percent for depression.  The Board also 
construes this statement as the veteran's notice of 
disagreement with the December 1999 determination regarding 
whether a substantive appeal had been filed in a timely 
manner as to the October 1993 denial of an increased rating 
for his right knee disability.  Those issues will be 
addressed in the remand that follows this decision.  

In a rating decision dated in January 2000, the RO decreased 
the schedular rating for the veteran's right total knee 
replacement from 100 percent to 30 percent, effective April 
2000.  The veteran filed a notice of disagreement and 
perfected an appeal as to that issue.  The record shows that 
the veteran underwent another right total knee replacement 
in July 2002, and in an August 2002 rating decision, the RO 
assigned a temporary total rating under 38 C.F.R. § 4.30 
from the date of surgery in July 2002 through August 2002, 
followed by a 100 percent schedular rating from September 
2002 through August 2003, to be followed by a 30 percent 
rating.  There is no indication that the veteran that has 
disagreed with the determinations in the August 2002 rating 
decision, and those matters are not before the Board.  See 
Archbold v. Brown, 9 Vet. App. 124, 130 (1996).  Rather, the 
issue before the Board stems from the veteran's disagreement 
with the January 2000 rating decision and may now be framed 
as entitlement to a rating in excess of 30 percent for 
status post right total knee replacement from April 1, 2000, 
to July 17, 2002.  That issue will be addressed in the 
remand that follows this decision.  

In short, the Board believes that issue 1 above, service 
connection for a low back disability, claimed as secondary 
to the veteran's service-connected right knee disability is 
currently ripe for adjudication.  For reasons which will be 
explained in greater detail below, issues 2-5 are being 
remanded for further procedural and evidentiary development.  
Action on issue 6, entitlement to TDIU, is being deferred 
because its outcome may depend upon the resolution of 
certain of the remanded issues.  The Court has held that the 
prohibition against the separate adjudication of claims that 
are inextricably intertwined is based upon the recognition 
that claims related to each other should not be subject to 
piecemeal decision-making or appellate litigation.  See 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).    


FINDING OF FACT

The medical evidence of record supports a conclusion that 
the veteran's service-connected right knee disability has 
aggravated the symptoms of the veteran's nonservice-
connected low back disability.  

CONCLUSION OF LAW

Secondary service connection on an aggravation basis is 
warranted for the veteran's low back disability.  38 C.F.R. 
§ 3.310 (2002); Allen v. Brown, 7 Vet. App. 439 (1995).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking service connection for his back 
disability.  In substance, he contends that he has a back 
disability which is aggravated by an altered gait associated 
with his service-connected bilateral knee disabilities.  He 
further contends that the inability to use his knees to 
assist him in lifting anything from ground level requires 
him to use only his back for lifting, causing unnatural 
stress on the back.  

In the interest of clarity, the Board will initially set 
forth the pertinent law and regulations with a discussion of 
the applicability of the Veterans Claims Assistance Act.  
The Board will then analyze the appellant's claim with 
application of the law and regulations to the facts of the 
case.  

The VCAA

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified as amended at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2002)].  This law eliminates the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. § 
5107(a) (West 1991).  In addition, the VCAA redefines the 
obligations of VA with respect to the duty to assist.  The 
new law also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  Regulations implementing the VCAA 
have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2002).  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the 
date of enactment and not yet final as of that date.  Except 
for provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, 
therefore, the VCAA and its implementing regulations are 
applicable.  See Holliday v. Principi, 14 Vet. App. 280 
(2000) [the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim].  

The VCAA alters the legal landscape in three distinct ways: 
notice, duty to assist and standard of review.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.


Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain 
on behalf of the claimant.  See Quartuccio v. Principi, 16 
Vet. App 183 (2002).  

The February 1998 Board decision and remand served to notify 
the veteran of the need for medical evidence to substantiate 
his contentions that his service-connected knee disabilities 
have aggravated his low back disability.  In a supplemental 
statement of the case (SSOC) dated in November 1999, the RO 
notified the veteran of the regulations pertaining to 
service connection on a direct and secondary basis.  In a 
letter dated in March 2002, the RO specifically notified the 
veteran that it would attempt to obtain medical or other 
evidence he identified, but that it was ultimately his 
responsibility to supply information or evidence to support 
his claim.  In SSOCs dated in May and June 2002, the RO set 
forth in detail the statutes and regulations implementing 
the VCAA, including those relevant to VA's notice 
obligations.  

It is the Board's judgment that by means of the various 
communications from VA, in particular the February 1998 
Board decision and remand, which contained a detailed 
explanation of what was required to prove the claim, and the 
May and June  SSOCs, which apprised him specifically of the 
provisions of the VCAA, VA complied with the duty to notify 
the appellant of what evidence he should obtain and what 
evidence would be obtained by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  


Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include obtaining a medical 
examination or opinion when such is necessary to make a 
decision on the claim.  

In conjunction with the veteran's claim, the RO provided him 
VA examinations in September 1993 and May 1998; in addition, 
various VA outpatient treatment records are in the file.  
The veteran has provided clinical records and letters from 
his family physician and private orthopedists from whom he 
has received treatment for his service-connected knee 
disabilities as well as his low back.  The veteran has not 
pointed to any outstanding evidence that has a bearing on 
the claim under consideration, and the Board has identified 
none.  

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his claim, and have done so with statements by the veteran 
himself as well as in statements from the representative, 
most recently in September 2002.  

In sum, the facts relevant to the veteran's claim have been 
properly developed, and there is no further action to be 
undertaken to comply with the provisions of the VCAA and the 
implementing regulations.  Accordingly, the Board will 
address the merits of the veteran's claim.  

Standard of review

The Board will apply the current standard of review in 
evaluating the appellant's claim.  The current standard 
follows.  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West Supp. 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West Supp. 
2002); 38 C.F.R. § 3.102, 4.3 (2001).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  

The United States Court of Appeals for the Federal Circuit 
(the Federal Circuit) has held that "when the positive and 
negative evidence relating to a veteran's claim are in 
'approximate balance,' thereby creating a 'reasonable doubt' 
as to the merits of his or her claim, the veteran must 
prevail."  Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 
2001).  If the Board determines that the preponderance of 
the evidence is against the claim, it has necessarily found 
that the evidence is not in approximate balance, and the 
benefit of the doubt rule is not applicable.  Ortiz, 274 
F.3d at 1365. 

Relevant law and regulations

The veteran does not contend, nor does the evidence show, 
that his low back disability was present in service.  
Rather, he contends that the back disability is related to 
his service-connected knee disabilities.  The Board's 
inquiry, therefore, will revolve around the matter of 
entitlement to service connection on a secondary basis.  

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2002).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  
Additional disability resulting from the aggravation of a 
nonservice-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

In order to prevail on the issue of secondary service 
connection there must be (1) medical evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical evidence of a nexus between the service-
connected disability and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also 
Reiber v. Brown, 7 Vet. App. 513, 516-7 (1995).  The 
determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value. See 
Baldwin v. West, 13 Vet. App. 1, 8 (1999). The Board may not 
base a decision on its own unsubstantiated medical 
conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  

Analysis

The veteran appears to contend not that his service-
connected knee disabilities caused his low back disability 
but rather that his service-connected right knee disability 
has aggravated his low back disability.  He in essence 
argues that this aggravation is the result of his altered 
gait associated with his right knee problems.

In this regard, the Board notes that in Allen v. Brown, 7 
Vet. App. 439 (1995), the Court held that when aggravation 
of a veteran's nonservice-connected condition is proximately 
due to or the result of his service-condition, the veteran 
shall be compensated for the degree of disability (but only 
that degree) over and above the degree of disability 
existing prior to the aggravation.  In Allen, the Court 
explained that it was using the terms "aggravation" and 
"aggravated" as general terms referring to any increase in 
disability.  Id., at 445.  In Allen, the Court also held 
that the term "disability" as used in 38 U.S.C. § 1110 
refers to impairment of earning capacity, and that such 
definition mandates that any additional impairment of 
earning capacity resulting form an already service-connected 
condition, regardless of whether or not the additional 
impairment is itself a separate disease or injury caused by 
the service-connected condition, shall be compensated.  Id., 
at 448.  

The record shows that the veteran underwent two knee 
surgeries on his right knee prior to service due to a high 
school football injury.  Additional right knee surgery was 
required during service, and he was discharged from service 
because of the knee disability.  Post-service history 
indicates that about six months after service discharge the 
veteran sustained a low back injury in a fall on an offshore 
oil rig.  He did not return to work for approximately 13 
months.  He then worked in construction until 1985, from 
which he retired because of physical disabilities.  After 
earning an associate degree, he returned to work as a 
draftsman, but was put on disability retirement at the end 
of 1996 because of physical and psychiatric disabilities.  

Service connection has been in effect for the veteran's 
right knee disability since discharge from service in 
October 1974, and service connection has been granted for a 
left knee disability, effective from August 1993.  The right 
knee disability was initially described as postoperative 
residuals of arthrotomy with traumatic arthritis of the 
right medial femoral and tibial condyles, and the left knee 
disability has been described as chondromalacia patella with 
overuse syndrome.  Arthroscopic surgery of the knees in May 
1995 showed what was described as rather extensive 
degenerative changes in both knees as well as cartilage 
tears in both knees.  The record also shows that the veteran 
underwent right total knee replacements in March 1998 and 
July 2002.  Medical records show that over the years since 
service physicians have at times observed the veteran to 
have a limp favoring his right knee.  
  
The record shows that the veteran complained of low back 
pain at a March 1986 VA examination and that VA X-rays of 
the lumbar spine at that time showed Grade I 
spondylolisthesis, spondylolysis and degenerative disc 
disease at the L5-S1 level.  
Subsequent medical treatment records amply demonstrate the 
presence of a current back disability.

The evidence outlined above clearly shows two of the three 
elements required to establish service connection on a 
secondary basis under the Hickson/Reiber analysis, current 
back disability and the presence of service-connected 
disability.  The remaining essential element is medical 
nexus evidence establishing a connection between the 
service-connect disability and the current disability.

A review of the medical evidence of record demonstrates that 
the veteran's family physician, B.P, M.D. has opined that 
the veteran's low back symptoms have been aggravated by his 
service-connected right knee disability.  In addition, as 
well as orthopedic surgeons who have treated him for his 
bilateral knee and back complaints have rendered similar 
opinions.  

In this regard, in March 1995, R.G., M.D., a professor in 
the Department of Orthopaedic Surgery at the University of 
Mississippi Medical Center, stated that he had seen the 
veteran regarding his back.  He said that the veteran had a 
spondylolisthesis that may be aggravated by his gait 
abnormalities.  In a clinical record entry dated in November 
1996, Dr. B.P. said that the veteran had low back pain 
secondary to his gait/limp.  In a November 1999 clinical 
record entry, Dr. B.P. stated that the veteran had a right 
total knee replacement in 1998.  It was noted that the 
veteran still had swelling and pain, but could walk better.  
Dr. B.P. said the low back pain was aggravated by the old 
right knee problem.  

In a clinical record dated in April 2002, T.G.T, M.D., the 
orthopedic surgeon who performed the right total knee 
replacement in March 1998 and who subsequently followed the 
veteran, noted that the veteran had a previous diagnosis of 
an L4-5 spondylolisthesis.  After examination, Dr. T.G.T. 
stated that he certainly felt that gait abnormalities 
related to the veteran's knee were aggravating his lower 
back symptoms.  

As was noted earlier, VA examinations pertaining to the 
veteran's back claim were conducted in September 1993 and 
May 1998.  The physician who conducted the September 1993 
examination provided no opinion as to whether the veteran's  
back disability was aggravated by his service-connected 
right knee disability, while the physician who conducted the 
May 1998 examination stated that he did not believe that the 
veteran's service-connected knee problems caused or 
"significantly aggravated" his lower back problem.  

At the September 1993 VA examination, the veteran complained 
of chronic right knee pain, intermittent left knee pain and 
chronic back pain.  He reported his history of the back 
injury while working offshore after service and said he had 
been told he had spondylolisthesis.  After examination of 
the veteran, the physician stated that the veteran "gives a 
history of on-the-job injury to the lower back secondary to 
a fall on an oily surface so therefore I am unable to say 
that his back problems are 'due to' his right knee 
condition."  The physician did not comment on whether the 
veteran's low back disability was aggravated by his service-
connected right knee disability.  

The record shows that at the VA examination in May 1998, the 
veteran reported that he fell in an offshore drilling 
accident in 1975 and was off work for 13 months.  He then 
resumed construction work until 1985.  He reported that his 
back started hurting him significantly 4 to 5 years ago 
(1993 - 1994) and was aggravated by prolonged standing or 
lifting.  The impression after examination was:  (1) Grade I 
spondylolisthesis L4; (2) degenerative disc disease L4-S1, 
severe; (3) status post recent right total knee replacement; 
(4) chondromalacia left knee, mild.  The physician stated 
that he reviewed the veteran's claims file and commented 
that he did not believe that the veteran's service-connected 
knee problems caused or significantly aggravated his lower 
back problem.  

The Board wishes to make it clear that it is concerned only 
with whether the evidence shows that the veteran's low back 
disability has been aggravated by his service-connected 
right knee disability and not with the extent of any 
aggravation.  The fact that the May 1998 VA examiner did not 
find "significant" aggravation is of less moment than the 
fact that aggravation was found.  The Board therefore 
interprets the opinion of the physician who conducted the 
May 1998 VA examination as supporting the veteran's 
secondary service-connection claim and observes that the 
September 1993 VA medical opinion is not probative of the 
aggravation issue.  

After review of the medical opinion evidence of record, the 
Board concludes that this evidence shows a nexus between the 
veteran's service-connected knee disability.  Specifically, 
the medical opinion evidence, rendered by a number of 
physicians over a number of years, supports the conclusion 
that the back disability was aggravated (not caused) by the 
service-connected knee disability.  There appears to be no 
medical opinion evidence to the contrary.  

As discussed above, all three Hickson/Reiber elements have 
been met. Service connection is granted for the veteran's 
low his back disability on the basis of aggravation.  See 
Allen, supra.  

As alluded to above, it is not the Board's responsibility to 
determine the degree of low back disability caused by the 
service-connected knee disability.  The Board intimates no 
conclusion, legal or factual, as to that matter. 


ORDER

Secondary service connection for the veteran's low back 
disability is granted.  
The veteran shall be compensated for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation.


REMAND

As was noted in the Introduction, in its June 1999 rating 
decision, the RO granted service connection for depression 
and assigned a 10 percent rating for that disability.  In 
addition, the RO denied service connection for the veteran's 
left hip disability, claimed as secondary to his service-
connected right knee disability.  At his April 2000 hearing, 
the veteran submitted a written statement that the Board 
construes as his notice of disagreement with the 10 percent 
rating for depression and as his notice of disagreement with 
the denial of service connection for his left hip 
disability.  In the same statement, the veteran expressed 
disagreement with the RO's December 1999 determination 
regarding whether a substantive appeal had been filed in a 
timely manner as to its October 1993 denial of an increased 
rating for his right knee disability.  There is no 
indication that the RO has issued a statement of the case 
with respect to any of these issues, and they must therefore 
be remanded to the RO for the preparation of a statement of 
the case.  See Manlincon v. West, 12 Vet. App. 124, 130 
(1996) [pursuant to 38 U.S.C. § 7105(a), (d)(1), (3), a 
notice of disagreement initiates appellate review in the VA 
administrative adjudication process].  

The Board has considered the recent revision to the 
regulations allowing the Board to develop evidence and 
address questions not previously considered by the RO.  See 
38 C.F.R. § 19.9(a)(2) (2002).  The regulation does not, 
however, allow the Board to remedy the procedural defect of 
the RO's failure to issue a statement of the case.  The 
Board has determined, therefore, that remand of these issues 
is required for the RO to issue a statement of the case that 
responds to the veteran's notice of disagreement and to give 
the veteran the opportunity to submit a substantive appeal 
setting out specific arguments pertaining to his claims.  

Among the issues being remanded is the issue of entitlement 
to a rating in excess of 30 percent for status post right 
total knee replacement from April 1, 2000, to July 17, 2002.  
Review of the record indicates that there may exist 
pertinent VA and private treatment records pertaining to 
this time period that are not currently of record.  For 
example, the record includes no VA clinical records dated 
later than January 2001, and it is not clear that all 
potentially pertinent VA consultation reports for 2000 have 
been obtained.  The Board recognizes that under 38 C.F.R. 
§ 19.9(a)(2) it could develop the evidence associated with 
this issue.  However, in the interest of judicial economy, 
it will include this issue in its remand.  

Accordingly, the case is REMANDED to the RO for the 
following actions:  

1.  The RO should obtain and associate 
with the claims file all VA outpatient 
progress notes, consultation reports, 
imagining study reports, physical 
therapy progress notes and any hospital 
summaries pertaining to the veteran's 
service-connected right knee disability 
dated from January 2000 to August 2002.  

2.  The RO should contact the veteran 
and request that he identify all non-VA 
health care providers who treated or 
evaluated his service-connected right 
knee disability from January 2000 to 
August 2002.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain and associate 
with the claims file copies all medical 
records identified by the veteran that 
have not been obtained previously.  

3.  Then, the RO should undertake any 
additional development deemed 
appropriate as to the issues of:  
whether a substantive appeal of the 
October 1993 denial of an increased 
rating for right knee disability was 
received in a timely manner; entitlement 
to a rating in excess of 30 percent for 
status post right total knee replacement 
from April 1, 2000, to July 17, 2002; 
entitlement to a rating in excess of 10 
percent for depression; and entitlement 
to service connection for left hip 
disability, to include on a secondary 
basis.  Thereafter, the RO should 
readjudicate those claims.
If appropriate, the RO should also 
readjudicate the veteran's TDIU claim.  
If the decision with respect to any of 
the claims is adverse to the veteran, 
the veteran and his representative 
should be provided a statement of the 
case that addresses any issue that 
remains in appellate status and be given 
the opportunity to submit a substantive 
appeal.  

The case should then be returned to the Board for 
consideration of any issue that remains in a denied status 
and for which a valid substantive appeal has been submitted.  
The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



